Citation Nr: 0616508	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 5, 1997, 
for a grant of service connection for lumbar strain with disc 
disease and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A review of the procedural history of this case shows that in 
March 1998 the RO determined that new and material evidence 
had not been received to reopen the claim of service 
connection for a low back disorder.  The veteran timely 
appealed this decision.

In July 2000 the Board remanded the case for additional 
development.  A January 2002 rating decision granted service 
connection for lumbar strain with disc disease and arthritis, 
evaluated as 60 percent disabling effective from June 5, 
1997.  A timely appeal ensued.  The matter was remanded in 
April 2005 to allow appropriate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  A September 20, 1985, Board decision denied service 
connection for a back disability.

2.  Prior to June 5, 1997, the RO did not receive any 
correspondence from the veteran that could be construed as a 
petition to reopen the claim of entitlement to service 
connection for a back disability.

3.  There is no evidence linking the veteran's back 
disability to service to show that entitlement to service 
connection arose prior to June 5, 1997.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
June 5, 1997, for a grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 5101, 5102, 
5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.400 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and its 
implementing regulations are applicable to this appeal. The 
VCAA and its implementing regulations provide that VA will 
notify the claimant and the claimant's representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating 
this claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court further held that VCAA notice must 
inform the claimant that if his service connection claim is 
granted, a disability rating and effective date will be 
assigned such award.  Id. 

In this case, the RO did not provide the veteran VCAA notice 
on his claim for service connection for a back disability 
before granting this claim in January 2002.  The veteran then 
appealed the effective date assigned the grant of service 
connection.  The veteran's appeal thus ensues not from the 
original service connection claim, but from a notice of 
disagreement, which raised a new claim for an earlier 
effective date.  

Pursuant to an April 2005 Board remand, the RO sent the 
veteran VCAA notice pertaining to this newly raised claim, in 
April 2005.  Additional notice was provided in April 2006 
correspondence.  While complete notice was not provided prior 
to the initial determination in these matters, the veteran is 
not prejudiced by such notice timing deficiency.  

The content of the notice letters reflect compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  In the notice letters, the RO 
acknowledged the veteran's claim for an earlier effective 
date, informed him of the evidence necessary to support that 
claim, identified the type of evidence that would do so, 
notified him of the VCAA and VA's duties to notify and assist 
and advised him to submit evidence in his possession.  As 
well, the RO identified the evidence it was responsible for 
getting.  The RO noted that it would make reasonable efforts 
to assist the veteran in obtaining all other outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The veteran has received all critical notice; has 
had ample opportunity to respond/supplement the record after 
notice was given.  Any further notice would be pointless.

B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim for an 
earlier effective date for a grant of service connection for 
a back disability.  38 U.S.C.A.§ 5103A(a), (b), (c) (West 
2002).  However, after being provided an opportunity to do 
so, the veteran identified no pertinent evidence to secure 

VA did not conduct medical inquiry in support of the 
veteran's claim because no such inquiry is necessary to make 
a decision in this case.  Rather, this decision involves 
determining when the veteran filed an earlier claim for 
service connection for a back disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that an error, 
whether procedural or substantive, is prejudicial when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect to the extent that it affects the 
essential fairness of the adjudication

II. Analysis

The veteran seeks an effective date earlier than June 5, 
1997, for the grant of service connection of paranoid 
schizophrenia.  The effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2005).  The effective date of a reopened claim based on new 
and material evidence after the final disallowance shall be 
the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed.  
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has explicitly stated that the "mere presence" of 
medical evidence in the record concerning a disability does 
not establish an intent on the part of the veteran to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

Here, the record shows that a September 1985 Board decision 
denied service connection for a chronic low back disability 
on the basis that there was no evidence of chronic 
disability, continuity of symptomatology, or evidence that 
current disability could be attributed to service.  The 
veteran did not file an appeal of the September 1985 Board 
decision to the United States Court of Appeals for Veterans 
Claims.  As such, the Board decision became final.  
Consequently, the veteran is precluded from relitigating the 
question of the finality of any earlier rating decisions, 
since the question was decided by the Board as part of its 
September 1985 decision.  The September 1985 finding of the 
Board is final and binding on the veteran based on evidence 
then of record.  See 38 C.F.R. § 20.1100 (2005).

The veteran and his representative contend that evidence of 
back surgery in June 1985 was sufficient to reopen the 
veteran's claim.  The surgery was performed prior to the 
Board's denial of the claim.  Hence, it falls within the 
purview of the decision.  

An exception to the finality of the 1985 decision is revision 
of the decision based on CUE.  See 38 C.F.R. § 3.105 (2005).  
Since the veteran and his representative have not raised a 
motion for revision of the September 1985 Board decision 
based on CUE, an effective date earlier than the September 
1985 denial is not for consideration.  Thus, the Board's 
attention must focus on records received between the period 
from September 21, 1985, (the date following the Board's 
decision) and June 4, 1997 (the day preceding the June 5, 
1997, claim).

The Board has reviewed the record to determine whether the 
veteran filed an informal claim during this period, and there 
is no clear evidence that he did so.  

In a November 1985 statement from the veteran, he expressed 
his understanding that his appeals were exhausted.  He 
summarized his back problems over the years and voiced his 
dissatisfaction with the refusal of benefits.  At no point 
does the letter suggest that he wished to initiate another 
claim for benefits.  His purpose in writing the letter 
appears to be to simply make his feelings known.  He states 
"I don't expect you (V.A.) to admit your mistake here but I 
do want it on record that I, as a veteran of the Vietnam War, 
feel cheated after in good faith serving my country only to 
be refused benefits...."

In a July 1987 statement primarily about his service-
connected PTSD, he discussed his back injury in service and 
June 1985 back surgery.  In October 1987, he filed a claim 
for back disability, but clearly limited it to residuals of 
his June 1985 back surgery [The claim was denied in December 
1987].  Again, there is no indication that he is seeking any 
benefits connected to service.  

In January 1988, the veteran filed a claim for a total 
disability based on individual unemployability (TDIU) due to 
service connected disabilities.  Disabilities listed as the 
basis for the claim are PTSD and back injury.  At this point, 
the veteran has been denied service connection for a back 
disability due to service and due to a VA surgical procedure.  
Therefore, it is possible that he was raising new claims as 
to one or both theories of entitlement.  The RO construed the 
claim to involve back disability due to surgery.  The March 
1988 denial noted the Board's September 1985, but focused its 
discussion on the more recently raised claim of entitlement 
to compensation due to residuals of his surgery.  While the 
claim could be considered unclear as to which back injury the 
veteran was referring to, there are two factors that indicate 
the RO construed the claim properly.  First, the veteran 
listed June 1985 as the date he became too disabled to work.  
As this is the month he underwent back surgery, his claim is 
more reasonably construed to be related to the surgery.  
Secondly, when the veteran filed an April 1988 notice of 
disagreement with the denial of TDIU, he discussed his back 
impairment due to the surgery.  He did not mention his back 
injury in service or inform the RO that it considered the 
wrong injury.  For the reasons stated, there is no evidence 
of an earlier claim.  

Even if the Board found that the TDIU claim or the previous 
statements the veteran made could be construed as open 
claims, the evidence still does not demonstrate entitlement 
to service connection for a back disability prior to June 5, 
1997.  The regulations provide that when a claim is reopened 
based on new and material evidence, the effective date of an 
award is the date of receipt of claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii) 
and (r)(2005); See also Lapier v. Brown, 5 Vet. App. 215 
(1993).  The evidence dated prior to June 5, 1997, does not 
demonstrate a nexus between the veteran's back disability and 
service.  A medical opinion that linked the veteran's back 
disability to service was not made until an August 2001 VA 
examination.  Prior to that date, there was no competent 
(medical) opinion that linked the two.

Accordingly, the preponderance of the evidence is against the 
claim and the veteran's claim for an effective date earlier 
than June 5, 1997, for the grant of service connection for a 
back disability and it must be denied.  




ORDER

Entitlement to an effective date earlier than June 5, 1997, 
for the grant of service connection for a back disability is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


